Citation Nr: 0114321	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1999.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2000 letter from a Vocational 
Rehabilitation & Counseling (VR&C) Officer from the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty from September 1979 to 
September 1999.

3.  The veteran has established service connection for 
osteochondritis dissecans, right ankle, evaluated as 10 
percent disabling; for degenerative joint disease of the 
right knee, evaluated as 10 percent disabling; for 
degenerative joint disease of the thoracic spine, evaluated 
as 10 percent disabling; for distal sensory neuropathy, right 
great toe and second toe, evaluated as noncompensably 
disabling; for right hip bursitis, evaluated as 
noncompensably disabling; and for right ear hearing loss, 
evaluated as noncompensably disabling.  The veteran has 
established a combined service-connected disability rating of 
30 percent.

3.  The veteran has two years of college level education in 
electronics, two years on the job experience as a network 
administrator, and a current Microsoft Certified Systems 
Engineer (MCSE) certification, and at the time of his 
application had researched the requirements to maintain his 
MCSE certification.  

4.  It is not shown by the evidence that the veteran's 
service-connected right ankle, right knee, right hip, right 
toe, thoracic spine, and right ear hearing disabilities have 
prevented him from preparing for, obtaining, or retaining 
suitable employment in his chosen field of Information 
Technology.

5.  The evidence shows that the veteran has overcome the 
effects of any impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests, and has successfully maintained such 
employment at SDSS, Inc., since September 1999, and thus no 
employment handicap exists.


CONCLUSION OF LAW

The appellant does not have an employment handicap and thus 
does not meet the criteria for entitlement to benefits under 
Chapter 31, Title 38, United States Code. 38 U.S.C.A. §§ 
3100, 3101, 3102 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
21.40, 21.51(f)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
provided to the veteran specifically satisfies the 
requirements of § 5103 of the new statute in that it clearly 
notifies the veteran of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review and VA 
vocational counseling and testing were provided, to include a 
competent clinical opinion regarding the veteran's vocational 
situation.  No further assistance is necessary to comply with 
the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim.

The veteran contends that he is entitled to a program to a 
program of vocational rehabilitation services.  He 
specifically contends that his disabilities are productive of 
an employment handicap and that if he does not receive 
additional training to maintain or upgrade his Microsoft 
Certified Systems Engineer (MCSE) certification, along with 
other Information Technology (IT) training, he will lose his 
job and not be able to obtain another IT position.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. § 21.1 
(2000).

Applicable law and VA regulations provide that a person shall 
be entitled to a rehabilitation program under Chapter 31 if 
such person is a veteran who has a service-connected 
disability rated at 20 percent or more, which was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A) and (B) 
(West Supp. 2000); 38 C.F.R. § 21.40(b) (2000).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(1) (West Supp. 2000); 38 C.F.R. § 21.51(b) (2000).  
Impairment is defined as restrictions on employability caused 
by the veteran's service-connected and non service-connected 
disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1) (2000).

An employment handicap does not exist when any one of the 
following conditions is present:
(i) The veteran's employability is not 
impaired; this includes veterans who are 
qualified for suitable employment, but do 
not obtain or retain such employment for 
reasons within their control;

(ii) the veteran's employability is 
impaired, but his or her service-
connected disability does not materially 
contribute to the impairment of 
employability; or

(iii) the veteran has overcome the 
effects of the impairment or 
employability through employment in, or 
qualification for, employment in an 
occupation consistent with his or her 
pattern of abilities, aptitudes, and 
interests and is successfully maintaining 
such employment.

38 C.F.R. § 21.51(f)(2) (2000).

The veteran's abilities to obtain or retain employment are 
not impaired if he or she has a history of current, stable, 
continuous employment.  38 C.F.R. § 21.51(e)(2) and (3) 
(2000).

As a preliminary matter, the Board notes that amendments to 
the law enacted by Congress in 1996 reestablished the 
requirement that a veteran's employment handicap must be as a 
result of a service-connected disability in order to receive 
VA vocational rehabilitation benefits.  See "The Veterans' 
Benefits Improvements Act of 1996," Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996).  By this legislation, Congress 
amended, inter alia, 38 U.S.C. § 3101(1) to define the term 
"employment handicap" as meaning an impairment resulting in 
"substantial part" from service-connected disability for 
purposes of entitlement to Chapter 31 benefits.

The amendments to Title 38 enacted by this legislation were 
made applicable only with respect to claims of eligibility or 
entitlement to services and assistance under Chapter 31 
received on or after the date of the enactment of the Act, or 
October 9, 1996.

In 1995, prior to the enactment of Public Law 104-275, the 
United States Court of Appeals for Veterans Claims (Court) 
found no statutory support for VA's regulations requiring a 
causal relationship between a veteran's service-connected 
disability and the employment handicap.  See Davenport v. 
Brown, 7 Vet. App. 476 (1995).

In Davenport, the Court held that the requirement of 38 
C.F.R. § 21.51(c) that a veteran's service-connected 
disability must "materially contribute to the veteran's 
employment handicap" was inconsistent with 38 U.S.C.A. 
§§ 3101(1) and 3102(1)(A) and therefore, invalid as in excess 
of statutory authority.  The Court stated further, that to 
the extent that 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii) and 
(f)(2), included the "materially contribute" language and 
required a causal nexus between a veteran's service-connected 
disability and his/her employment handicap, those regulatory 
provisions were unlawful as well.

However, inasmuch as the appellant's claim for Chapter 31 
benefits was filed in November 1999, or after the effective 
date of the enactment of Public Law 104-275, the Board is not 
bound by the Court's decision in Davenport.  Instead, the 
Board is bound to apply the aforementioned statutory changes 
to Title 38, United States Code, enacted by Public Law 104-
275.  The legislative history of Public Law 104-275 makes 
clear that Congress amended the statutory provisions cited 
above specifically in response to the Court's decision in 
Davenport.

Thus, for all intents and purposes, the enactment of Public 
Law 104-275 effectively overturned the Court's decision in 
Davenport for Chapter 31 claims filed on or after October 9, 
1996, as is the situation here.

As a result of Congress' expeditious amendments to Title 38, 
it is further noted that the VA regulations found invalid by 
the Court in Davenport did not undergo revision to achieve 
compliance with that decision.  The Board has reviewed the 
applicable law and regulatory provisions cited herein and 
finds that the term "materially contribute" used in the 
regulations is on a par with Congress' use of the term 
"substantial part" and therefore, the regulations do not 
violate the authority granted by the statute.  Used as 
adjectives, materially and substantial are synonyms of each 
other.  See Roget's II: The New Thesaurus (1988 edition).

Upon review of the record and considering the appellant's 
contentions, the Board concludes that the appellant does not 
currently have an employment handicap.  The Board 
acknowledges that he experiences some impairment, as is 
demonstrated by the combined 30 percent rating assigned for 
his service-connected disabilities: a 10 percent rating for a 
right ankle disability, a 10 percent rating for arthritis of 
the right knee, and a 10 percent rating for arthritis of the 
thoracic spine, as well as noncompensable disabilities of the 
right hip, right toes, and right ear.  However, despite his 
disabilities, the record reflects that the appellant has 
maintained stable employment since September 1999 in the same 
line of work, as a network administrator, with no reported 
time lost for sick leave due to his service-connected 
disabilities or disciplinary action taken against him because 
of his service-connected disabilities or due to any other 
medical condition.  

On this point, the Board notes by way of review of the claims 
file that the veteran's current supervisor at his job 
submitted a letter dated May 2000 to the effect that the 
office has a new manning plan with four positions, two of 
which are not available to the veteran due to his service-
connected disabilities, but two of which are not 
"contraindicated by his disabilities."  The only obstacle 
to the other two positions being additional training which 
the employer is not willing to subsidize.  

Review of the record also reveals that the veteran has not 
asserted that he cannot do his present job because of his 
service-connected disabilities, rather, the veteran contends 
that he is at risk of losing his current position because of 
a lack of training and his inability to maintain his MCSE 
certification after December 31, 2001, without additional 
training.  

Furthermore, the findings detailed above are supported by 
other evidence of record.  In November 1999 the veteran 
underwent several tests and questioning about his work 
experience and skills.  The counselor noted that the veteran 
worked in communications and electronics in service and 
currently worked as a network administrator for SSDS, Inc., 
but felt that he was subject to replacement or reduction in 
force at any time.  Specifically, he told the counselor that 
he needed an MCSE to maintain his current job.  He reported 
that due to his physical disabilities he could not stand for 
a prolonged period of time, walk for a prolonged period of 
time, run, bend, lift more than approximately 25 pounds, or 
sit without back support.  When discussing his vocational 
aspirations, the veteran reported that he wanted to become a 
network engineer and planned to return to Austin Peay State 
University to pursue a possible major in computer science as 
well as attending Microsoft certification classes.

The veteran took three tests as part of his counseling 
assessment, on the Wonderlic Scholastic Level Exam the 
veteran scored 27 out of 50 which indicated that he could 
enter college as the mean score for college freshman is 24.  
The second test was the Shipley Institute of Learning Scale, 
designed to assess general intellectual functioning in adults 
and adolescents by evaluating their vocabulary and 
abstraction abilities and creating a "T-Score" from these 
results.  He had a high average score of 59 on the vocabulary 
portion and an above average score of 65 on the abstraction 
portion, for a total T-Score of 63, which ranks in the 90th 
percentile.  His IQ was deemed to be 122.  Finally, the 
veteran took the Career Assessment Inventory (CAI) which is 
an objective interest inventory.  He scored the highest 
interest levels in the investigative area, and in electronics 
and numbers within this area.  

In March 2000, a VR&C "Counseling Record - Narrative 
Report" and addendum were prepared in conjunction with a 
meeting with the veteran.  This report contained a detailed 
evaluation of the appellant's present employment situation, 
his past work experience, and his service-connected and non 
service-connected disabilities, including reference to the 
results of skills/aptitude/abilities psychological testing 
completed in November 1999.  Based thereon, the VA counseling 
psychologist concluded that the appellant had no employment 
handicap as his current job as a network administrator was 
suitable.  In the April 2000 letter to the veteran denying 
his claim for vocational rehabilitation eligibility, the 
counseling psychologist noted that the veteran had been able 
to overcome his impairment because his current job was 
considered compatible with his disabilities; that is, his 
disabilities did no impair his ability to prepare for, 
obtain, or retain employment consistent with his aptitudes, 
interests, and abilities.  

Based on the evidence of record, the Board also finds that 
the veteran's present occupation is suitable as he has 
experience and training in this field; it does not aggravate 
his disabilities; and it suits his interests and abilities as 
measured by the results of the aforementioned 
skills/aptitude/abilities psychological testing completed in 
November 1999.  Accordingly, neither an employment handicap 
nor a serious employment handicap are present based on his 
current work situation.  There is no competent evidence of 
record which rebuts the findings of the VA counseling 
psychologist, and in view thereof, the Board concludes that a 
preponderance of the relevant evidence is against the 
appellant's claim.

The Board acknowledges the appellant's expressed desire to 
improve his situation by obtaining additional training in the 
Information Technology and/or computer fields.  However, it 
must be pointed out the underlying tenet of VA's vocational 
rehabilitation program is to enable veterans "to obtain and 
maintain suitable employment."  In this case, based on the 
appellant's work history to date and the findings of the 
March 2000 Counseling Record - Narrative Report, he has 
achieved these ends without an objectively demonstrated 
employment handicap.  As such, his claim that he is working 
in an area that is not consistent with his abilities, 
aptitudes and interests is not in fact shown by the evidence 
of record.  Thus, his desire to obtain training in another 
field is insufficient by itself to warrant entitlement to 
Chapter 31 benefits.  

Moreover, to the extent that his current job may be in 
jeopardy without additional training, this potential threat 
or "impairment" to his current job stability is unrelated 
to his service-connected disabilities.  As noted above, the 
law requires that an impairment must result in "substantial 
part" from service-connected disability.  Consequently, the 
mere fact that the veteran may need additional training to 
keep his job is unrelated to his service-connected 
disabilities and is insufficient to establish an employment 
handicap under the law.

Accordingly, the Board finds that the appellant does not meet 
the criteria necessary to establish eligibility for benefits 
under Chapter 31, as the record fails to show that he has an 
employment handicap.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 21.40, 21.51 (2000).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

